DETAILED ACTION
This Office Action is in response to Continuation Application# 16/384,157 filed on April 15, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim did not have a period [.] at the end of claim limitations.  Appropriate correction is required.


Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,324,968 (‘968).
With respect to the above, the instant Application are performing an obvious variant of the features claimed in the ‘968 patent.
16/384,157
10,324,968 B2
Claim 1:
Claim 1
A method, comprising: parsing network communications conducted among users wherein the network communications comprise a dialog-based communication generated by a sender and dialog-based response communications received from recipients in reply to the communication generated by the sender; identifying keywords and indications of sentiment from the parsed communications, wherein the indications of sentiment are identified from the dialog- based response communications and reflect a reaction to content expressed in the dialog- based communication generated by the sender; 
determining a focus of the communication generated by the sender based on the keywords identified from the parsing; formulating for display a topic for a publication based on criteria including a frequency of occurrence of one or more of the keywords in the parsed communications, a threshold level of the indications of sentiment that appear in the parsed communications, and a number of the communications containing one or more of the keywords; and displaying as selectable the topic in response to formulation of the topic for publication based on the threshold level of the indications of sentiment
A method, comprising: parsing, by a work-load optimized computing, 
network communications conducted among users through a plurality of different 
network-based communication applications, wherein the network communications 
comprise a dialog-based communication generated by a sender and dialog-based 
response communications received from recipients in reply to the communication 
generated by the sender;  identifying keywords and indications of sentiment 
from the parsed communications through natural language processing by the 
work-load optimized computing system, wherein the indications of sentiment are 
identified from the dialog-based response communications and reflect a reaction 
to content expressed in the dialog-based communication generated by the sender;  
determining a focus of the communication generated by the sender based on the 
keywords identified from the parsing;  formulating for display, by a topic 
generator application, a topic for a publication based on criteria including a 
frequency of occurrence of one or more of the keywords in the parsed 
communications, a threshold level of the indications of sentiment that appear 
in the parsed communications, and a number of the communications containing one 
or more of the keywords, wherein the indications of sentiment include emoticons 
and pre-defined terms and phrases that express emotion;  displaying as 
selectable the topic in response to formulation of the topic for publication 
based on the threshold level of the indications of sentiment including 
emoticons and pre-defined terms and phrases that express emotion;  and in 
response to selecting the topic, submitting, via the work-load optimized 
computing system, the topic for publication to a publication application server 
that is configured to present the topic to a user when the user logs into a 

Claim 8
Claim 8
A work-load optimized computing system, comprising: at least one hardware transactional memory; and a processing unit for executing computer readable instructions, the computer readable instructions including:  Page 13 of 18 POU920150316US02parsing communications conducted among users through a plurality of different network communication applications, wherein the network communications comprise a dialog-based communication generated by a sender and dialog-based response communications received from recipients in reply to the communication generated by the sender; identifying keywords and indications of sentiment from the parsed communications wherein the indications of sentiment are identified from the dialog-based response communications and reflect a reaction to content expressed in the dialog-based communication generated by the sender; determining a focus of the communication generated by the sender based on the keywords identified from the parsing; formulating for display a topic for a publication based on criteria including a frequency of occurrence of one or more of the keywords in the parsed communications, a threshold level of the indications of sentiment that appear in the parsed communications, and a number of the communications containing one or more of the keywords; displaying as selectable the topic in response to formulation of the topic for publication based on the threshold level of the indications of sentiment.
A work-load optimized computing system, comprising: at least one 
hardware transactional memory;  and a processing unit for executing computer 
readable instructions, the computer readable instructions including: parsing 
communications conducted among users through a plurality of different network 
communication applications, wherein the network communications comprise a 
dialog-based communication generated by a sender and dialog-based response 
communications received from recipients in reply to the communication generated 
by the sender;  identifying keywords and indications of sentiment from the 
parsed communications through natural language processing, wherein the 
indications of sentiment are identified from the dialog-based response 
communications and reflect a reaction to content expressed in the dialog-based 
communication generated by the sender;  determining a focus of the 
communication generated by the sender based on the keywords identified from the 
parsing;  formulating for display, by a topic generator application, a topic 
for a publication based on criteria including a frequency of occurrence of one 
or more of the keywords in the parsed communications, a threshold level of the 
indications of sentiment that appear in the parsed communications, and a number 
of the communications containing one or more of the keywords, wherein the 
indications of sentiment include emoticons and pre-defined terms and phrases 
that express emotion;  displaying as selectable the topic in response to 
formulation of the topic for publication based on the threshold level of the 
indications of sentiment including emoticons and pre-defined terms and phrases 
that express emotion;  and in response to 
topic for publication to a publication application server that is configured to 
present the topic to a user when the user logs into a publication application 
of the publication application server.
Claim 15
Claim 15
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a work- load optimized computing system to cause the work-load optimized computing system to perform a method comprising:  Page 15 of 18 POU920150316US02parsing communications conducted among users through a plurality of different network communication applications, the network communications comprise a dialog- based communication generated by a sender and dialog-based response communications received from recipients in reply to the communication generated by the sender; identifying keywords and indications of sentiment from the parsed communications wherein the indications of sentiment are identified from the dialog-based response communications and reflect a reaction to content expressed in the dialog-based communication generated by the sender; determining a focus of the communication generated by the sender based on the keywords identified from the parsing; formulating for display a topic for a publication based on criteria including a frequency of occurrence of one or more of the keywords in the parsed communications, a threshold level of the indications of sentiment that appear in the parsed communications, and a number of the communications containing one or more of the keywords; displaying as selectable the topic in response to formulation of the topic for publication based on the threshold level of the indications of sentiment.
A computer program product comprising a computer readable storage 
medium having program instructions embodied therewith, wherein the computer 
readable storage medium is not a transitory signal per se, the program 
instructions executable by a work-load optimized computing system to cause the 
work-load optimized computing system to perform a method comprising: parsing 
communications conducted among users through a plurality of different network 
communication applications, the network communications comprise a dialog-based 
communication generated by a sender and dialog-based response communications 
received from recipients in reply to the communication generated by the sender;  
identifying keywords and indications of sentiment from the parsed 
communications through natural language processing, wherein the indications of 
sentiment are identified from the dialog-based response communications and 
reflect a reaction to content expressed in the dialog-based communication 
generated by the sender;  determining a focus of the communication generated by 
the sender based on the keywords identified from the parsing;  formulating for 
display, by a topic generator application, a topic for a publication based on 
criteria including a frequency of occurrence of one or more of the keywords in 
the parsed communications, a threshold level of the indications of sentiment 
that appear in the parsed communications, and a number of the communications 
containing one or more of the keywords, wherein the indications of sentiment 
include emoticons and pre-defined terms and phrases that express emotion;  
displaying as selectable the topic in response to formulation of the topic for publication based on the threshold level of the indications of sentiment 
including emoticons and pre-defined terms and phrases that express emotion;  
and in response to selecting the topic, submitting the topic for publication to 
a publication application server that is configured to present the topic to a 
user when the user logs into a publication application of the publication 
application server.


It would have been obvious at the time the invention was made the vehicle having an operating system to at the same time having ordinary skill in the art to which said subject matter pertains to as taught by the ‘968 patent. Doing so would have enhanced the ‘968 patent.  
With respect to claims 2-7, 9-14 and 16-20 they are also rejected for at least being dependents of claims 1, 8 and 15.

Allowable Subject Matter
Claims 1-20 would be allowed upon the submittal of a Terminal Disclaimer. The following is a statement of reasons for the indication of allowable subject matter:  
The claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims.
When taken into context the claim as a whole were not uncovered in the prior art, even further the dependent claims are allowed as they depend upon the allowable independent claim.

Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159